Citation Nr: 0315321	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for arthritis of the 
hands, hips, and left shoulder.

4.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to October 
1985.

This appeal arose from a May 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO).  This case was remanded by the 
Board of Veterans' Appeals (Board) in November 2000.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD which can be 
related to his period of service.

2.  The veteran does not suffer from bipolar disorder which 
can be related to his period of service.

3.  The veteran does not suffer from arthritis of the hands, 
hips and left shoulder which can be related to his period of 
service, nor is there any indication that this disorder was 
present to a compensable degree within one year of his 
discharge.

4.  Whether the veteran meets the criteria for the next 
higher rating (20 percent) for right knee patellofemoral 
syndrome depends significantly upon whether he suffers from 
arthritis in 2 or more major joints or minor joint groups 
with occasional incapacitating exacerbations; or from 
extension limited to 15 degrees; or from flexion limited to 
30 degrees.  The evidence of record does not resolve this 
issue.

5.  Whether the veteran meets the criteria for the next 
higher rating (20 percent) for left knee patellofemoral 
syndrome depends significantly upon whether he suffers from 
arthritis in 2 or more major joints or minor joint groups 
with occasional incapacitating exacerbations; or from 
extension limited to 15 degrees; or from flexion limited to 
30 degrees.  The evidence of record does not resolve this 
issue.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.304(f) (2002).

2.  Chronic bipolar disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303(b) (2002)

3.  Arthritis of the hands, hips and left shoulder was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2002).

4.  The veteran's claim for an increased evaluation for the 
right knee patellofemoral syndrome must be denied.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.655 
(2002). 

5.  The veteran's claim for an increased evaluation for the 
left knee patellofemoral syndrome must be denied.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.655 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he suffers from PTSD, bipolar 
disorder and arthritis of the hands, hips and left shoulder 
which all had their onset in service.  Therefore, he believes 
that service connection should be awarded.  He has also 
argued that increased disability evaluations should be 
awarded to his bilateral patellofemoral syndrome.  He has 
stated that he suffers from constant pain and that an 
increased evaluation is thus warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

PTSD and bipolar disorder

The veteran's DD-214 Form indicates that he received the Army 
Commendation Medal, the Army Service Ribbon, and the Overseas 
Service Ribbon.  His military occupational specialties were 
engineering equipment repairman and carpentry and masonry.  
He served in Germany from August 9, 1976 to August 4, 1978 
and from September 8, 1982 to October 16, 1986.  He had no 
combat duty.

The veteran has stated that he experienced the following 
stressors:  he stated that in 1982, he was sent to Egypt as 
part of a multinational peacekeeping force.  His assignment 
was to repair some deadlined equipment which was essential 
for building runways.  He stated that the lieutenant in 
charge of his 13-man unit had not waited for an armed escort 
and had gone into an area that they should not have been in.  
They then engaged in a fierce gun battle in which two of his 
unit's personnel were wounded.  The veteran stated that he 
personally killed three of the enemy who were Arabs.  He then 
returned to aid with the wounded.  When the armed escort 
arrived, the dead Arabs had no weapons and appeared to look 
like civilians.  He stated that the area looked as if it had 
been sanitized so that there would be no proof that the 
Americans had killed an armed enemy.  His unit was then taken 
back to the plane and loaded up with all their equipment, 
without ever having performed the task they had been sent 
there to perform.  When they arrived back in the States, 
their weapons were taken from them.  They were then de-
briefed and instructed that the event had never occurred and 
they were told to never mention it to anyone.  Two to three 
weeks later, everyone in the unit was transferred to other 
areas of the world.  He also stated that, about 6 months 
after his arrival in Germany in 1983, he had tried to kill 
his platoon sergeant.  

A review of the veteran's service medical records show that, 
on January 17, 1983, he complained of insomnia, weakness, 
depression and a fear that he could not trust himself with 
his weapon.  Heavy alcohol use was noted.  The diagnosis was 
depressive reaction with possible destructive tendencies.  An 
examination conducted in April 1985 found that he was 
psychiatrically normal and a Medical Board examination 
performed the following month made no relevant psychiatric 
findings.

Private records from March 1988, July 1990, and July 1996 
noted a history of PTSD and depression.  The records of a 
March to April 1994 period of private hospitalization showed 
a diagnosis of major depression, single episode, severe, with 
psychotic features and polysubstance abuse, in remission.  
From 1994 to 1997, he was also treated at a Naval facility, 
where he was prescribed Prozac and Lithium.  The diagnoses 
were bipolar disorder with a past history of PTSD.  

The veteran continued to seek treatment between 1997 and 1998 
from a private physician, who diagnosed bipolar disorder.  An 
undated psychiatric evaluation found bipolar affective 
disorder with chronic PTSD.  In December 1997, a private 
psychological evaluation was conducted which found that the 
test results were marginally valid; however, there was a 
strong suggestion of PTSD.  The results suggested diagnoses 
of bipolar disorder or schizophrenic disorder.

The veteran was afforded a VA psychological evaluation in 
March 1998.  He recounted the same stressor noted above 
concerning his 13 man unit that was involved in a gun battle 
while in Egypt.  He also claimed that he had helped to 
recover the bodies of several dead Americans following the 
mass suicide in Jonestown, Guyana.  He stated that his 
parents had been alcoholic, mentally ill and abusive.  
Several psychological tests were administered and the results 
did not confirm a diagnosis of PTSD.  Rather, the more likely 
diagnosis was bipolar affective disorder.  The examiner noted 
that some of the results were unreliable due to the veteran's 
overendorsement of symptoms.  It was noted that the veteran's 
demeanor had not shown any change in mood, affect or 
agitation level when referring to his allegedly stressful 
events.  The diagnoses were bipolar disorder, alcohol 
dependence, and a personality disorder, not otherwise 
specified.

In February 2002, the RO forwarded information concerning the 
veteran's claimed stressors to the United States Armed 
Services Center for Unit Records and Research (USASCRUR) for 
verification.  They were unable to locate records from 1982 
submitted by the 503rd Maintenance Company (the veteran's 
company); they were also unable to verify that elements of 
this unit were deployed to Egypt in 1982.  Included with this 
correspondence was an extract from the "Named Military 
Operations" for January 1989 to December 1993 compiled by 
the TRADOC Library and Information Network.  This documented 
that Operation Multi-National Force and Observers began on 
April 25, 1982 to act as a peacekeeping/observation force, 
keeping watch in Sinai at the Egypt-Israel border.  The 
Operation was conducted by a coalition of some 2,000 
international forces, roughly half of whom were American.  
However, this report did not contain the unit designations of 
the American troops.  In addition, the U. S. Army Crime 
Records Center and the U. S. Army Court of Military Review 
could find no records concerning the veteran's statement that 
he had attacked and tried to kill his platoon sergeant while 
stationed in Germany between 1983 and 1985.

The veteran was scheduled for another VA examination in March 
2002.  However, he failed to report to this examination.

Arthritis of the hands, hips and left shoulder

A review of the veteran's service medical records show no 
complaints of or treatment for arthritis.  

The veteran sought treatment at a Naval facility between 1991 
and 1995.  He was found to have arthritis of the hands, 
fingers and feet.  In September 1997, rheumatoid arthritis 
was diagnosed.  

The veteran also sought treatment from private physicians.  
In July 1997, he complained of persistent joint pain which 
was worse in the hands.  The examination noted obvious 
degenerative disease with deformities, Heberden's nodes and 
several flexor nodules.  The impression was degenerative 
joint disease (DJD) complicated by trigger fingers.  In 
October 1997, the veteran sought further treatment, 
complaining that his entire body hurt.  The examination found 
degenerative changes of erosive osteoarthritis with flexor 
tendon nodules.  An x-ray showed bilateral hand erosive 
osteoarthritis and erosions of the metacarpophalangeal 
joints.  

The veteran was afforded a VA examination in March 1998.  He 
reported having bilateral hip, bilateral foot and left 
shoulder pain, as well as hand stiffness.  The x-rays 
confirmed the diagnosis of degenerative joint disease of the 
hips, hands, left shoulder and feet.

The veteran was scheduled for another VA examination in March 
2002.  However, he failed to report for this examination.

Increased evaluations bilateral patellofemoral syndrome

The pertinent evidence of record included a July 1997 private 
examination.  This noted slight degenerative changes, some 
anterior knee pain and patellar compression.  In October 
1997, he was diagnosed with knee arthritis.  Treatment 
records from a Naval facility developed in 1997 and 1998 
showed continuing occasional complaints of knee pain.

The veteran was afforded a VA examination in March 1998.  
Both knees displayed full range of motion, intact ligaments 
and no joint line pain.  There was some pain with flexion of 
the patella with possible effusion under the left patella.  
X-rays confirmed the diagnosis of DJD of the knees.  The 
diagnosis was left knee patellofemoral syndrome with DJD and 
right knee pain with DJD.

The veteran was scheduled for another VA examination in March 
2002.  He failed to report to this examination.


Relevant laws and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing this case, 
it is found that these duties have been met.

The Board remanded this case in November 200, in part, so 
that the veteran could be notified of the provisions of the 
VCAA.  In March and October 2001, he was sent correspondence 
from the RO which addressed these provisions.  He was 
informed of what evidence was already of record and what 
evidence was still needed to substantiate his claims.  He was 
told what evidence and information would be obtained by VA 
and what information and evidence he needed to submit to 
support his claims.  He was asked in this correspondence to 
provide certain information concerning his treatment; he 
never responded to this correspondence.  A VA examination was 
scheduled in March 2002; he failed to report.  On May 14, 
2003, the RO contacted the veteran by telephone.  He was 
informed of his right to present additional evidence in his 
case; he stated that he understood and informed the RO that 
he had no further information or evidence to present.

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has provided the veteran with an opportunity 
to appear for a VA examination and has notified him of what 
evidence and information was being obtained by VA and what 
information and evidence he needed to provided in support of 
his claims.  For these reasons, further development is not 
needed to meet the requirements of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).



Discussion

PTSD and a bipolar disorder

After a review of the evidence of record, it is found that 
entitlement to service connection for PTSD and a bipolar 
disorder has not been established.  As to the claim for PTSD, 
the evidence reflects that the veteran had only peacetime 
service from March 1976 to October 1985.  He served two tours 
in Germany.  His DD-214 indicates non-combat military 
occupational specialties.  There was no indication of his 
receiving any combat badges.  Therefore, it is found that he 
had not "engaged in combat with the enemy" as defined in 
VAOPGCPREC 12-99 (October 18, 1990).  This opinion stated 
that this term requires that a veteran had personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Because the veteran had not served in 
combat, he is required to corroborate any alleged stressors, 
either through his service records or through other credible 
sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd 
124 F.3d 228 (Fed. Cir. 1997).  The veteran has alleged that 
he was involved in a gun battle during which he had 
personally killed three "Arabs" while serving with a 
peacekeeping force on the Egypt-Israel border in 1982.  
According to research conducted by USASCRUR, while an 
international force had participated in such duties, there is 
no indication that the unit to which the veteran as assigned 
at the time had been part of this force.  Therefore, there is 
no corroboration in the record that this incident occurred.  
The veteran has also alleged that he had tried to kill his 
platoon sergeant in 1983, following his arrival in Germany.  
However, a search of the pertinent Army criminal records had 
not revealed any evidence that this incident had occurred.  
As a consequence, the veteran's claimed stressors have not 
been verified or corroborated.

The record does contain references to a possible diagnosis of 
PTSD.  However, these diagnoses are not supported by evidence 
of a credible, corroborated stressor.  Moreover, a diagnosis 
of PTSD was not confirmed by the VA examination conducted in 
March 1998.  The veteran had been scheduled to appear for 
another VA examination in March 2002 so that a clear 
diagnosis could be established.  However, he failed to report 
to this examination.  When given the opportunity to present 
additional evidence on this question in May 2003, the veteran 
responded that he had no more evidence to submit.

As to the question of entitlement to service connection for 
bipolar disorder, the Board finds that such entitlement has 
not been established.  The service medical records do make 
mention of an isolated complaint of feeling depressed in 
January 1983 and a provisional diagnosis of depressive 
reaction was made.  However, an April 1985 periodic 
examination had found him to be psychiatrically normal, as 
had the Medical Board examination performed in May 1985.  
There was then no further mention of depression until a 
private treatment note dated in July 1990.  The silence of 
the remainder of the service medical records, coupled with no 
mention of any complaints of depression until 1990, several 
years after his discharge, argues against a finding that the 
isolated complaint of depression in 1983 had resulted in the 
development of a chronic disorder.  The records indicate that 
the veteran has been diagnosed with bipolar disorder.  This 
case was remanded by the Board for an examination that could 
determine whether this diagnosed condition was related to the 
incident of depression in service.  However, the veteran 
failed to report to this examination.  When asked if he had 
any other evidence to present as to this claim, he responded 
in the negative in May 2003.

Therefore, it is found that the preponderance of the evidence 
of record is against the veteran's claims for service 
connection for PTSD and bipolar disorder.

Arthritis of the hands, hips and left shoulder

After reviewing the evidence of record, the Board finds that 
entitlement to service connection for arthritis of the hands, 
hips and left shoulder has not been established.  Initially, 
it is noted that arthritis of the hands, hips and left 
shoulder was not noted in any of the service medical records.  
While arthralgias were noted, arthritis of the hands, hips 
and left shoulder was not diagnosed.  Nor is there any 
indication that arthritis of these areas was found to a 
compensable degree within one year of his discharge.  This 
disorder was first found in records dated between 1991 and 
1995 from a Naval facility.  The Board had remanded this 
issue so that a VA examination could be conducted; the 
examiner was to have rendered an opinion as to whether any 
currently diagnosed arthritis was related either to the 
veteran's period of service or to his service-connected knee 
disabilities.  However, the veteran failed to report to this 
examination.  He was given the opportunity to present 
additional information and evidence as to this issue; in May 
2003, he responded that he had no additional evidence to 
present.

Therefore, it is found that the preponderance of the evidence 
of record is against the claim for service connection for 
arthritis of the hands, hips and left shoulder.

Increased evaluation bilateral patellofemoral syndrome

The veteran has requested that his service-connected 
bilateral patellofemoral syndrome be assigned greater 
disability evaluations.  He was last examined by VA in March 
1998.  Therefore, there was no clear, current picture of the 
degree of severity of these disabilities.

The case was subsequently remanded by the Board in November 
2000 so that an examination could be conducted that would 
ascertain the current nature and degree of severity of his 
knee disorders.  However, the veteran failed to report for 
the examination that was scheduled in March 2002.  He has 
never provided "good cause" for this failure.  When he was 
given the opportunity to present additional evidence, he 
responded in May 2003 that he had no additional information 
and wanted his case returned to the Board for disposition.

After a careful review of the record, it is found that 
entitlement to increased disability evaluations is not 
warranted.  An additional examination is absolutely necessary 
in this case in order to determine the current nature and 
degree of severity of the service-connected bilateral 
patellofemoral syndrome.  Unfortunately, the veteran failed 
to appear for the scheduled examination.  Moreover, he has 
indicated that he has no further information to submit.  
Clearly, the duty to assist is not a "one-way street."  If 
the veteran requests an increased rating, he must cooperate 
with VA's attempts to establish such entitlement.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Because the veteran 
failed to cooperate with VA's efforts to obtain a reliable 
and accurate picture of his knee disabilities, these claims 
must be denied.  See 38 C.F.R. § 3.655(b) (2002); Engelke v. 
Gober, 10 Vet. App. 396 (1997).

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for increased 
disability evaluations for his service-connected bilateral 
patellofemoral syndrome.


ORDER

Service connection for PTSD is denied.

Service connection for a bipolar disorder is denied.

Service connection for arthritis of the hands, hips and left 
shoulder is denied.

An increased evaluation for right patellofemoral syndrome is 
denied.

An increased evaluation for left patellofemoral syndrome is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

